Citation Nr: 1218245	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  09-30 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for schwannoma, left thoracic spine, to include as due to ionizing radiation exposure.

2.  Entitlement to service connection for lipoma, left shoulder, to include as due to ionizing radiation exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his daughter



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from September 1942 to August 1948, and from September 1950 to November 1951.

This matter came to the Board of Veterans' Appeals (Board) from a May 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a RO hearing in January 2010, and testified at a Board hearing in July 2010; the transcripts are of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was exposed to non-ionizing radiation in the course of his duties as a radar equipment operator.

2.  Schwannoma, left thoracic spine, is not a disease subject to radiation-exposed veterans, and is not a radiogenic disease.

3.  Lipoma, left shoulder, is not a disease subject to radiation-exposed veterans, and is not a radiogenic disease.

4.  Schwannoma, left thoracic spine, was not manifested during the Veteran's active duty service or for many years after discharge from service, nor is schwannoma, left thoracic spine, otherwise related to active duty, including exposure to radiation during service.

5.  Lipoma, left shoulder, was not manifested during the Veteran's active duty service or for many years after discharge from service, nor is lipoma, left shoulder, otherwise related to active duty, including exposure to radiation during service.


CONCLUSIONS OF LAW

1.  Schwannoma, left thoracic spine, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1133, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.309, 3.311 (2011).

2.  Lipoma, left shoulder, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1133, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.309, 3.311 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA) of 2000, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In October 2007, the Veteran was issued VCAA notice with regard to his claims of service connection.  The letter notified the Veteran of what information and evidence is needed to substantiate his claims, as well as what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the evidence necessary to support a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).  The VCAA letter has clearly advised the Veteran of the evidence necessary to substantiate his claims. 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The provisions of 38 C.F.R. § 3.311 provide for development of claims based on a contention of radiation exposure during active service and post-service development of a radiogenic disease.  These provisions do not give rise to a presumption of service connection, but rather establish a procedure for handling claims brought by radiation-exposed veterans.  However, as the Veteran was not exposed to ionizing radiation and did not develop a radiogenic disease, compliance with these provisions was not required.  

The Board finds that VA has complied with all assistance provisions of VCAA, to include substantial compliance with the September 2010 Board Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the Veteran's service treatment records, service personnel records, and post-service treatment records.  There is otherwise no indication of relevant, outstanding records which would support the Veteran's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran underwent two VA examinations which are discussed in detail below, and such examinations are collectively thorough and contain sufficient information to decide the issues on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues on appeal.

Criteria & Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by several different methods.  Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain types of cancer that are presumptively service connected, specific to radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, when a "radiogenic disease" first becomes manifest after service, and it is contended that the disease resulted from exposure to ionizing radiation during service, various development procedures must be undertaken in order to establish whether or not the disease developed as a result of exposure to ionizing radiation.  38 C.F.R. § 3.311(a)(1).  Third, even if the claimed disability is not listed as a presumptive disease under 38 C.F.R. § 3.309(d) or as a radiogenic disease under 38 C.F.R. § 3.311, service connection must still be considered under 38 C.F.R. § 3.303(d) in order to determine whether the disease diagnosed after discharge was incurred during active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A "radiation-exposed veteran" is defined as either a veteran who while serving on active duty, or an individual who while serving on active duty for training or inactive duty training, participated in a radiation-risk activity.  38 C.F.R. § 3.309(d)(3)(i).  "Radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan, or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945, through July 1, 1946.  38 C.F.R. § 3.309(d)(3)(ii).  It is not clear that the Veteran participated in a 'radiation-risk activity;' however, service personnel records do reflect that the Veteran served on the U.S.S. Day as a radar equipment operator from January 1, 1945, to June 30, 1945.  Thus, the Board finds that the Veteran was likely exposed to radiation during his period of service.  

Diseases specific to radiation-exposed veterans for the purpose of presumptive service connection are the following:  (i) leukemia (other than chronic lymphocytic leukemia); (ii) cancer of the thyroid; (iii) cancer of the breast; (iv) cancer of the pharynx; (v) cancer of the esophagus; (vi) cancer of the stomach; (vii) cancer of the small intestine; (viii) cancer of the pancreas; (ix) multiple myeloma; (x) lymphomas (except Hodgkin's disease); (xi) cancer of the bile ducts; (xii) cancer of the gall bladder; (xiii) primary liver cancer (except if cirrhosis or hepatitis B is indicated); (xiv) cancer of the salivary gland; (xv) cancer of the urinary tract; (xvii) cancer of the bone; (xviii) cancer of the brain; (xix) cancer of the colon; (xx) cancer of the lung; and (xxi) cancer of the ovary.  38 C.F.R. § 3.309(d)(2).  The Veteran's schwannoma, left thoracic spine, and lipoma, left shoulder, are not identified as diseases for which the presumption of service connection applies, and section 3.309(d) is not for application in this case.

As to the second method for establishing service connection, the provisions of 38 C.F.R. § 3.311 provide for development of claims based upon a contention of radiation exposure during active service and post-service development of a radiogenic disease.  The purpose of these provisions is to relieve claimants of the burden of having to submit evidence to show that their disease may have been induced by radiation.  These provisions do not give rise to a presumption of service connection, but rather establish a procedure for handling claims brought by radiation exposed veterans or their survivors.  See Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  The governing regulation essentially states that, in all claims in which it is established that a radiogenic disease first became manifest after service, and it is contended that the disease resulted from radiation exposure, a dose assessment will be made.  Dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing, and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 3.311(a)(2).  In all other claims involving radiation exposure, a request will be made for any available records concerning the veteran's exposure to radiation.  These records normally include but may not be limited to the veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  

For purposes of 38 C.F.R. § 3.311, a "radiogenic disease" is defined as a disease that may be induced by ionizing radiation.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv), (b)(5)(iv).  Schwannoma, left thoracic spine, and lipoma, left shoulder, are not a radiogenic diseases, thus these provision are inapplicable.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv).  

The Court has taken judicial notice that radar equipment utilized by the Navy during World War II emitted microwave-type,  non-ionizing radiation.  See Rucker, 10 Vet. App. at 69 (1997) (citing The Microwave Problem, Scientific American, September 1986; Effects upon Health of Occupational Exposure to Microwave Radiation (RADAR), American Journal of Epidemiology, Vol. 112, 1980; and Biological effects of Radiofrequency Radiation, United States Environmental Protection Agency, September 1984).  The Veteran was exposed to non-ionizing radiation.  

The Veteran has claimed entitlement to service connection for schwannoma, left thoracic spine, and lipoma, left shoulder, under the theory that such disabilities are due to radiation exposure in service.  Thus, the claims will be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994), reversing in part Combee v. Principi, 4 Vet. App. 78 (1993).  In other words, the fact that the veteran may not meet the requirements of a presumptive regulation would not in and of itself preclude him from establishing service connection, because he may in the alternative establish service connection by way of proof of actual direct causation.

Service treatment records do not reflect treatment for schwannoma, left thoracic spine, and lipoma, left shoulder.  A Report of Physical Examination conducted in August 1948 reflects that his 'spine and extremities (bones, joints, muscles, feet)' were normal.  A Report of Medical Examination conducted in May 1950 reflects that his 'spine and extremities' were clinically evaluated as normal.  A Report of Medical Examination conducted in September 1950 reflects that his 'spine and extremities - A. bones-joints-muscles-N.S.A.' were clinically evaluated as normal.  On a September 1950 Report of Medical History completed by the Veteran, he checked the 'No' box for 'tumor, growth, cyst, cancer.'  An October 1951 Report of Medical Examination reflects that his 'spine, other musculoskeletal' and 'upper extremities' were clinically evaluated as normal.    

A private treatment record reflects that in August 1991 the Veteran was evaluated for a sinus problem by his private physician, Dr. W.  He underwent an evaluation and a chest x-ray revealed a tumor in his chest.  He had a follow-up CT scan of his chest which revealed the tumor.  He was then evaluated by a neurosurgeon who reviewed an MRI.  A November 1991 chest x-ray showed a 4.5 centimeter left posterior medial pleural-based mass.  A December 1991 treatment record reflects a diagnosis of schwannoma, T8 and left chest.  He underwent left thoracotomy and removal of spinal tumor through left thoracic cavity, anterior lateral spinal exposure.  

An August 1993 private treatment record reflects a diagnosis of lipoma left shoulder, and he underwent excision of lipoma left shoulder.  

In September 2010, the Veteran underwent a VA examination.  The Veteran reported that he was a radar tech for 6 months in 1945 in World War II.  He stated that he was told by Dr. W. that the radar exposure caused his schwannoma, but he has no documentation of this.  With regard to the Veteran's schwannoma, the examiner was unable to resolve the etiological question without resort to mere speculation.  The examiner suggested that this should be investigated by a neurologist or neurosurgeon.  With regard to the Veteran's lipoma, left shoulder, the examiner noted that the Veteran had a lipoma removed in 1993.  This was golfball sized and near the left shoulder.  The Veteran stated that no physician had ever told him that his lipoma was due to radar exposure.  The examiner opined that his lipoma, left shoulder, is less likely as not caused by or a result of the Veteran's duties as a radar operator.  The examiner stated that per up to date 18.2 the etiology of lipoma development is not well understood.  Per VA ionizing radiation brief of December 2004, lipoma was not listed as a nonmalignant condition caused by ionizing radiation.  

In December 2011, the Veteran underwent a VA examination with a neurologist.  The examiner noted that the Veteran served in the Navy for a total of 10 years.  For approximately 6 months, he was assigned duty in two four shifts/day watching the ship's radar screen.  The Veteran reported that this required him to bend forward, resting his chin and his chest near the screen.  Both the Veteran and his daughter stated their belief that radiation emitted from the early radar screen cathode ray tubes (CRTs).  The Veteran estimated that he may have been assigned this duty for a total of 120 days, 8 hours per day.  He did not have any information regarding a measured amount of radiation exposure.  The examiner stated that there was no information regarding a measured amount of radiation exposure.  The examiner stated that there was no information in the medical records regarding any amount of radiation exposure or even that he was exposed to radiation of any type.  The examiner could find no information about radiation emission from early radar screens.  The Veteran and his daughter believe radiation exposure caused the schwannoma based on the fact that there is no family history of tumors and a doctor at one point told them that the tumor could be related to radiation exposure.  The examiner found no notation to this effect in the records and as far as the examiner could determine there is no information in the peer-reviewed medical literature to substantiate the opinion.  The Veteran and his daughter brought an article, of unclear source, but which appeared to be from a journal published in Poland.  The article discusses microwave radiation from radar antennas.  The article does not discuss ionizing radiation from CRT screens.  The examiner noted that the Veteran was found to have a mid-thoracic, dumb-bell shaped schwannoma in late 1991.  The tumor was removed, and the examiner noted that the tumor had not recurred over the ensuing 20 years.  The examiner also noted that neurology notes recorded at the VA Medical Center (VAMC) in the years after the tumor resection made no mention of that diagnosis.  The examiner stated that the issues in the case involve whether equipment used in the Navy during World War II emitted tumor-inducing radiation, and whether schwannoma, a benign tumor of the myelin sheath of nerves rather than of the spinal cord, is caused by radiation.  The examiner could find no information regarding an estimated dose of radiation emitted by World War II radar cathode ray tubes.  Anecdotal comment from a radiologist is that color television tubes emit more radiation than black and white screens.  The examiner could find no information in the medical literature to support a relationship of radar screen exposure and development of schwannoma.  An article in the American Journal of Epidemiology titled 'Effects upon health of occupational exposure to microwave radiation (radar)' showed no adverse effects for Naval personnel in the Korean War period of 1950-1954.  Microwave radiation exposure apparently occurred when personnel are near the radar antennas rather than radar screens.  The examiner was unable to resolve the issue presented without resorting to speculation since there is no data to review regarding whether the Veteran was exposed to radiation, what type of radiation, the dose of radiation, or whether schwannoma occurs as a result of exposure to any type of radiation.  The examiner explained that schwannomas are known to occur as a consequence of inherited disorders, or, in the absence of positive family history, are felt to be idiopathic in origin.  "Intradural, extramedullary nerve sheath tumors (NSTs) may be either sporadic or associated with an inherited disorder.  Sporadic NSTs are most common in the fifth to seventh decades and have a similar incidence in men and women."  The examiner opined that the Veteran's claim is unproven.  The examiner could find no medical information about radiation exposure from radar CRTs during World War II.  The examiner could find no medical information that schwannoma, a benign tumor, occurs due to radiation exposure.  In addition, he made an excellent recovery, and he has no deficits which could be related to schwannoma.  The excellent recovery is consistent with the expected behavior of a sporadic benign schwannoma.  "Patients with sporadic schwannomas generally remain disease-free and can maintain their level of neurologic functioning, even if preoperative deficits are not reversed.  In a series of 187 patients with benign schwannoma, one-fifth were symptom-free at follow-up, and the remainder had varying neurologic symptoms.  There did not appear to be any impairment of life expectancy compared with the general population."  

Upon review of the entire evidence of record, to include the service personnel records, post-service treatment records, lay statements and testimony of the Veteran, and the VA opinions of record, the Board accepts that the Veteran was exposed to ionizing radiation during his period of active service but the preponderance of the evidence is against a finding that his radiation exposure caused his schwannoma and lipoma.

The Board accepts the September 2010 VA opinion with regard to the Veteran's claimed lipoma and accepts the December 2011 VA opinion with regard to the Veteran's schwannoma as the most probative medical evidence on the subject, as the opinions were based on review of the record and contain detailed rationale for the medical conclusions and are based on sound medical principles.  See Boggs v. West, 11 Vet. App. 334 (1998).  The September 2010 VA examiner relied on VA studies in formulating a negative etiological opinion.  Likewise, the December 2011 VA examiner relied on a radiation study in formulating a negative etiological opinion.  

The Veteran has stated that his private treating physician, Dr. W., told him that his schwannoma was due to radiation exposure.  The Veteran has stated, however, that this opinion has not been reduced to writing.  Hearsay medical evidence, as transmitted by layperson, is of limited probative value.  The connection between what a physician said and layperson's account of what he purportedly said is simply too attenuated and inherently unreliable to be relied upon.  Robinette v. Brown, 8 Vet. App. 69 (1995).  The Board has no way of discerning the rationale of the physician or what the opinion was based on.  This assertion from the Veteran is of minimal probative value.

The Board acknowledges the medical treatise evidence submitted by the appellant pertaining to microwave radiation from radar antenna.  The Board notes that medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  But, both Federal regulation and case law preclude granting service connection predicated on a result of speculation or mere possibility.  38 C.F.R. § 3.102; see Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991) (a medical treatise submitted by an appellant that only raises the possibility that there may be some relationship between sickle cell anemia and the veteran's fatal coronary artery disease does not show a direct causal relationship between the two disorders such as to entitle the appellant to service connection for the cause of the veteran's death).  The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated medical opinion.  Sack v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 (1998) (medical treatise evidence discussed generic relationships with a degree of certainty to establish a plausible causality of nexus), and Mattern v. West, 12 Vet. App. 222, 228 (1999).  In this case, however, the Veteran has not submitted an opinion from a medical professional to accompany the treatise evidence.  Moreover, as discussed there are negative etiological opinions of record.  Thus, the medical article submitted by the Veteran is insufficient to establish a nexus between his schwannoma and lipoma and radiation exposure in active service.  The Veteran has not otherwise submitted any evidence in support of his assertion that his schwannoma and lipoma are due to radiation exposure in active service.  

The Board has given consideration to whether the Veteran's schwannoma and lipoma are directly related to service.  As detailed, service treatment records are void of any finding of these disabilities.  The first evidence of schwannoma and lipoma was decades after separation from service.  A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

While an opinion was obtained with regard to any etiological relationship to the Veteran's in-service radiation exposure, the Board declines to obtain a medical nexus opinion with respect to the issue of entitlement to service connection on a direct basis, because there is no evidence of these pertinent disabilities in service.  Schwannoma, left thoracic spine, and lipoma were diagnosed many years after separation from service, thus there is no true indication that these disabilities are directly associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Charles v. Principi, 16 Vet. App. 370 (2002).  Indeed, in view of negative service treatment records, and the lack of diagnosis of the disabilities or any manifestations for many years post-service, any opinion relating pertinent disability to service would certainly be speculative.  Service connection may not be based on a resort to pure speculation or even remote possibility.  See 38 C.F.R. § 3.102.  The duty to assist is not invoked, even under McLendon or Charles, where "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C.A. 5103A(a)(2).  

In adjudicating this claim, the Board must assess the Veteran's and his daughter's competence and credibility with respect to the statements and lay testimony.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).  In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

The Board has considered the Veteran's lay contentions and his daughter's lay contentions that the Veteran's schwannoma, left thoracic spine, and lipoma, left shoulder, are due to radiation exposure in service.  The Board finds that the Veteran is competent to state his recollections of his in-service experiences, and his assertions as to his in-service duties and radiation exposure are credible in light of his military occupational specialty and service personnel records.  The Veteran and his daughter, however, lack the competence to relate his conditions to his exposure to radiation during service.  Thus, any such statements regarding the etiology of his conditions are deemed not competent.

As the preponderance of the evidence is against the Veteran's claims of service connection for schwannoma, left thoracic spine, and lipoma, left shoulder, the benefit of the doubt provision does not apply.  Service connection for schwannoma, left thoracic spine, and lipoma, left shoulder, are denied.



ORDER

Entitlement to service connection for schwannoma, left thoracic spine, is denied.

Entitlement to service connection for lipoma, left shoulder, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


